                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8       JANE DOE 1, et al.,                               Case No.18-cv-02349-BLF (VKD)
                                                        Plaintiffs,
                                   9
                                                                                             ORDER SETTING DEADLINE FOR
                                                  v.                                         COMPLETION OF JURISDICTIONAL
                                  10
                                                                                             DISCOVERY
                                  11       KIRSTJEN NIELSEN, et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           On February 25, 2019, defendants submitted a revised status report providing greater detail

                                  14   on USCIS’s and the Department of State’s proposed process and schedule for completing review

                                  15   and production of jurisdictional discovery documents targeted at determining whether a final

                                  16   agency action exists to support plaintiffs’ Administrative Procedure Act claim. Dkt. No. 168.

                                  17           In defendants’ revised status report, USCIS represents that 852 documents remained to be

                                  18   reviewed, in addition to 10 classified responsive documents. Id. at 2. USCIS advises that three or

                                  19   four agency attorneys will conduct the “first-line review”1 at an average rate of five documents per

                                  20   hour, and that three Department of Justice attorneys will conduct the “second-line review”2 at an

                                  21   average rate of 25 documents per hour. Id. at 2–3. Based on those estimates, USCIS expects to

                                  22   complete its review and production by April 1, 2019. Id. at 3.

                                  23           The Department of State represents that 14,396 documents remain to be reviewed, in

                                  24

                                  25   1
                                         Defendants have previously represented to the Court that agency counsel and staff are
                                  26   responsible for “first-line” review, which involves an initial review for privilege, confidentiality,
                                       and responsiveness. Dkt. No. 140; Dkt. No. 141 at 2.
                                  27   2
                                        Defendants have previously represented to the Court that Department of Justice attorneys
                                  28   perform “second-line review,” presumably also for privilege, confidentiality, and responsiveness.
                                       Dkt. No. 140.
                                   1   addition to approximately 200 classified emails which may or may not be responsive. Id. at 3 n.2.

                                   2   The Department of State advises that seven agency attorneys will conduct the first-line review at

                                   3   an average rate of 17 documents per hour, and that three Department of Justice attorneys will

                                   4   conduct the second-line review at an average rate of 25 documents per hour. Id. at 4–5. Based on

                                   5   those estimates, the Department of State expects to complete its review and production by June 14,

                                   6   2019. Id. at 5.

                                   7           Although defendants have improved upon their earlier estimated dates of completion by

                                   8   several weeks, the Court remains concerned that defendants are not treating review of these

                                   9   documents with the urgency and diligence required. As Judge Freeman has repeatedly observed,

                                  10   plaintiffs and class members are refugees currently “in limbo” in Vienna, Austria—unable to

                                  11   return to Iran for fear of persecution, but unable to come to the United States due to the United

                                  12   States’ rejections of their applications for refugee resettlement. Dkt. No. 147 at 2. Further delay
Northern District of California
 United States District Court




                                  13   could lead to plaintiffs’ deportation back to Iran, where they fear persecution. Id. On that basis,

                                  14   Judge Freeman has “recognized the need to resolve this action with haste, issuing a summary

                                  15   judgment and class certification order within three months of the filing of the Complaint” and

                                  16   denying defendants’ request to stay the case in light of the federal government shutdown due to

                                  17   lapse of appropriations. Id. at 2 (emphasis added); see also Dkt. No. 87.

                                  18           Most concerning is the fact that none of the Department of Justice attorneys responsible for

                                  19   defending this case (or their legal staff) are participating in the initial “first-line” review of the

                                  20   over 15,000 potentially responsive documents that remain to be reviewed. Defendants’ argument

                                  21   that the agency attorneys possess unique subject-matter expertise for determining responsiveness

                                  22   that Department of Justice attorneys lack is unpersuasive. While the Court is generally reluctant to

                                  23   micromanage parties’ document review efforts, the slow pace of review and production to date

                                  24   and projected into the future changes the Court’s calculus here.

                                  25           The Court expects the Department of Justice attorneys of record—including counsel from

                                  26   the Office of Immigration Litigation who have appeared in this action—to be sufficiently well-

                                  27   versed in the law and facts relevant to this case to be able to identify documents responsive to

                                  28   plaintiffs’ jurisdictional discovery requests during an initial “first-line” review. Counsel of record
                                                                                           2
                                   1   may not simply delegate these discovery responsibilities to client agency counsel. See, e.g.,

                                   2   Qualcomm Inc. v. Broadcom Corp., No. 05cv1958-B (BLM), 2008 WL 66932, at *9 (S.D. Cal.

                                   3   Jan. 7, 2008) (“For the current ‘good faith’ discovery system to function in the electronic age,

                                   4   attorneys and clients must work together to ensure that both understand how and where electronic

                                   5   documents, records and emails are maintained and to determine how best to locate, review, and

                                   6   produce responsive documents. Attorneys must take responsibility for ensuring that their clients

                                   7   conduct a comprehensive and appropriate document search.”), vacated in part on other grounds,

                                   8   No. 05CV1958-RMB (BLM), 2008 WL 638108 (S.D. Cal. Mar. 5, 2008); Abadia-Peixoto v. U.S.

                                   9   Dep’t of Homeland Security, No. CV 11-04001 RS (KAW), 2013 WL 4511925, at *2 (N.D. Cal.

                                  10   Aug. 23, 2013) (citing with approval Qualcomm, 2008 WL 66932, and criticizing the Department

                                  11   of Justice’s deferral to agency counsel); Cutting to the “Document Review” Chase: Managing a

                                  12   Document Review in Litigation and Investigations, American Bar Association (June 29, 2017),
Northern District of California
 United States District Court




                                  13   https://www.americanbar.org/groups/business_law/publications/blt/2008/11/08_prasad/

                                  14   (commenting that counsel must supervise the timely review and production of documents by,

                                  15   among other things, training document reviewers appropriately, providing them with

                                  16   memorandum and checklists to assist them in making review determinations, and educating them

                                  17   on appropriate responsiveness and privilege analyses).

                                  18           Defendants cite their obligations in other ongoing litigation matters to explain at least in

                                  19   part the pace of their review and the estimated date of completion. Dkt. No. 137-1 ¶¶ 8, 10; Dkt.

                                  20   No. 137-2 ¶ 15 n.4. The Court has reviewed the dockets of the matters defendants identified to the

                                  21   Court on December 7, 2018, and found that the majority of those cases are closed, stayed pending

                                  22   appeal, or past the discovery stage. To the extent defendants contend that their obligations in

                                  23   those other matters hinder or otherwise prevent them from completing jurisdictional discovery in

                                  24   this action, this contention supports the Court’s conclusion that more resources must be devoted to

                                  25   the task.

                                  26           Expeditious completion of jurisdictional discovery—which was originally due to be

                                  27   completed by November 7, 2018 (Dkt. No. 102)—is in the interest of all parties. The sooner

                                  28   defendants complete jurisdictional discovery, the sooner plaintiffs may litigate their remaining
                                                                                          3
                                   1   claim on the merits, and the sooner defendants may marshal the information they need to pursue

                                   2   their motion to dismiss that remaining claim. See Dkt. No. 121. With that and Judge Freeman’s

                                   3   directive that this action be resolved “with haste” in mind, the Court orders defendants to complete

                                   4   their review and production of jurisdictional discovery by April 30, 2019. The Department of

                                   5   Justice attorneys and/or their legal staff must assist in the first-line review as necessary in order to

                                   6   meet this deadline.

                                   7            No extensions of the April 30, 2019 deadline will be granted absent exceptional

                                   8   circumstances. Defendants are advised that counsel’s workload, other litigation matters involving

                                   9   USCIS or the Department of State, and discovery disputes are not exceptional circumstances and

                                  10   are not grounds for delaying the review process. With respect to discovery disputes, the parties

                                  11   may raise any such disputes with the Court using the expedited procedure the Court makes

                                  12   available in all civil cases.3
Northern District of California
 United States District Court




                                  13            IT IS SO ORDERED.

                                  14   Dated: February 27, 2019

                                  15

                                  16
                                                                                                      VIRGINIA K. DEMARCHI
                                  17                                                                  United States Magistrate Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   3
                                           See Standing Order for Civil Cases, https://cand.uscourts.gov/vkdorders.
                                                                                           4
